Citation Nr: 0740562	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1959, with additional service in the Air National 
Guard.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO denial letter, as well as 
additional rating decisions.  The veteran testified before 
the Board in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection was previously denied in an August 
1997 RO decision that the veteran did not appeal.

3.   Competent evidence to link tinnitus to service is not of 
record.


CONCLUSION OF LAW

New and material evidence not having been received, the claim 
of service connection for tinnitus is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2004 and December 2004; 
rating actions and decisions in June 2004, March 2005, and 
June 2005; and a statement of the case in May 2006.  The 
March 2004 RO letter preceded the initial RO adjudication (a 
June 2004 denial letter from the RO), and it generally 
described the type of evidence needed to reopen a previously 
and finally denied service connection claim.  The above 
documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the RO's 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that even if 
there is any defect with regard to the timing or content of 
any notice sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication by the RO subsequent to receipt of the required 
notice.  VA effectively complied with all of the required 
elements under VA's duty to notify claimants prior to the 
last adjudication here (the May 2006 statement of the case).  

However, neither the March 2004 nor the December 2004 notice 
letters complied with additional requirements governing 
applications to reopen service connection claims.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (VA must notify a 
claimant of the evidence and information needed to reopen a 
claim, and VA must notify the claimant of the evidence and 
information needed to establish entitlement to the underlying 
claim for the benefit sought by the claimant).  But for the 
reasons discussed below, the Board finds that this defect in 
notice and timing of notice is harmless.  

Despite the lack of compliance with the notice requirements 
of Kent, there has been no prejudice to the appellant in the 
essential fairness of the adjudication.  The appellant has 
been apprised of the need for any evidence in his possession, 
and he has not identified any additional evidence that might 
be useful with respect to his claim.  Moreover, any error in 
VA's notice to the appellant (which is initially presumed to 
be prejudicial) is in fact harmless.  See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007) (burden is on VA to 
show that error in notice was not prejudicial); cf. Mlechick 
v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007) (requiring 
United States Court of Appeals to take rule of "prejudicial 
error" into account in matters involving proper notice to 
claimants at outset of adjudication).  Any defective notice 
has not prejudiced the appellant in the essential fairness of 
the adjudication.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), and aff'd, Dingess v. Nicholson, 2007 WL 1686737 (C. 
A. Fed. Cir. June 5, 2007) (not selected for publication No. 
2006-7247, 2006-7312); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Indeed, the 
veteran has expressed an understanding of the evidentiary 
responsibilities by obtaining a statement from a treating 
doctor.  And most importantly, the Board's decision to reopen 
these claims has essentially rendered moot the question of 
compliance with notice of the evidentiary requirements 
governing applications to reopen claims under Kent.

In March and in May 2006, the RO also advised the veteran of 
the bases for assigning disability ratings and effective 
dates.  See Dingess/Hartman, supra.  

Also, VA has obtained all relevant, identified, relevant, and 
available evidence needed for adjudication of the claims and 
has notified the appellant of any evidence that could not be 
obtained.  VA has obtained all available, relevant medical 
records. Thus, VA satisfied both the notice and duty to 
assist provisions of the law.  

In August 1997, the RO denied service connection for 
tinnitus.  VA notified the veteran of this decision, but he 
did not appeal the decision in a timely fashion.  Thus, this 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In January 
2004, the veteran filed an application to reopen the claim 
for service connection for tinnitus.

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
RO decision in April 1985 in light of all of the evidence of 
record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  The 
Board presumes the credibility of new evidence in analyzing 
the threshold issue of whether new and material evidence has 
been submitted to reopen a claim.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and what the RO's determinations in the 
rating decisions on appeal are not controlling.  Further 
analysis, beyond the evaluation of whether the evidence 
submitted in the effort to reopen is new and material, is 
neither required nor permitted.  Barnett, 83 F.3d at 1383-84.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

Since these claims involve service connection, those laws are 
relevant to the determination of whether or not "new and 
material evidence" has been received.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or from 
injury incurred or aggravated while performing inactive duty 
for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2007).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2007).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).  Active military, naval, or 
air service also includes any period of INACDUTRA during 
which the individual concerned was disabled from an injury 
incurred in the line of duty.  Ibid.

The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419, amended 38 U.S.C.A. § 101(24) to 
include additionally within the definition of "active duty" 
any periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  See also 38 C.F.R. 
§ 3.6; 66 Fed. Reg. 48,558 (Sep. 21, 2001) (effective Nov. 1, 
2000).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  This determination is based 
on analysis of all the evidence of record and evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2007).

At the time of the RO's prior final denial in August 1997, 
the evidence included the following:  (1) various reserve 
service personnel and medical records; (2) a May 1997 VA 
audiological case history form that reflected a history of 
military noise exposure during active service and reserve 
service (pistols, mock bombs, flight line), occupational 
noise exposure to machinery with hearing protection only part 
of the time, and recreational noise exposure from rifles, 
with hearing protection only part of the time; (3) a May 1997 
VA examination diagnosing bilateral, constant, mild tinnitus 
that noted a 10-year history of tinnitus; (4) and a separate 
VA audiological examination that noted a 15-year history of 
tinnitus, with no circumstances for the onset.  In its August 
1997 decision, the RO noted that there was no evidence of 
tinnitus in the veteran's active service or during any of his 
reserve service medical records.  The RO also noted that a 
1997 VA examination had referred to a 10-year history of 
tinnitus while another examination had referred to a 15-year 
history.  The Board notes that the veteran's active service 
medical records were not before the RO at the time of its 
August 1997 decision.

The evidence received since the RO's August 1997 decision 
includes (1) a November 2004 VA ear, nose, and throat 
consultation report; (2) hearing tests from a private 
employer; (3) various non-VA medical records; (4) a note from 
the National Personnel Records Center indicating that the 
veteran's service medical records might have been destroyed 
in a 1973 fire at a storage facility in St. Louis, Missouri; 
and (5) testimony from the veteran and his wife at a May 2007 
hearing before the Board.

A June 1973 pre-employment hearing test noted a history of 
noise exposure from jets on the flight line during the 
veteran's Air Force service, as well as occupational noise 
exposure at a steel mill and around Boeing aircraft at a 
plant.  An April 1983 test noted tinnitus, with recent work 
exposure to noise from saws and machinery, as well as a 
history of noise exposure from guns and saws.  A September 
1985 hearing test from the private employer notes that the 
veteran had bilateral ringing or buzzing in his ears.  It 
also noted very recent exposure to background noise at work.  
These private employer hearing tests are entirely duplicative 
of the same audiological history that was before the RO at 
the time of its August 1997 decision.  

In addition, the November 2004 VA ear, nose, and throat 
consultation report noted at least a 30-year history of 
tinnitus, with exposure to loud noise on an anti-aircraft 
range and from small arms fire during the veteran's service 
in 1956.  But this history is also duplicative of 
audiological history that was before the RO at the time of 
its August 1997 decision.  

Finally, the May 2007 hearing testimony from the veteran is 
duplicative of his earlier statements regarding in-service 
noise exposure.  The testimony from the veteran's wife 
included her opinion that active service caused the veteran's 
tinnitus.  However, laypersons are generally not competent to 
render opinions on matters requiring knowledge of medical 
principles, such as causation or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, she testified 
that she only was aware of the veteran's complaints of being 
around loud noises in service, but not of any hearing 
problems or hearing issues at that time.  

While the evidence received since August 1997 is cumulative 
of the noise exposure history that was before the RO at the 
time of its prior final decision, none of it attributes the 
veteran's current tinnitus to noise exposure from active 
service or from active duty for training.  At best, the post-
August 1997 medical records include recitations of the 
veteran's noise exposure history, as related by the veteran 
himself.  This history is essentially the same history that 
was before the RO at the time of its August 1997 decision.  
Thus, none of the post-August 1997 evidence is material.

The Board notes that the veteran's representative seeks an 
examination.  However, once the Board has determined that new 
and material evidence has no been presented to reopen a 
claim, that extinguishes any "provisional duty" to conduct 
an examination.  Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).


ORDER

The application to reopen the claim for service connection 
for tinnitus is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


